DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "an amount of alkali" “per kilogram of the biosolids cake having 10% biosolids content”. It is unclear if this refers to the initial biosolids content greater than 10%, the modified biosolids cake resulting from step (b) or the treated biosolids cake resulting from step (c) in claim 1.
Claim 15 requires both an alkali other than calcium hydroxide and supplying a predetermined mount of calcium hydroxide. The supplying of calcium hydroxide is not positively recited in the claim and therefore is not a required element (i.e. wherein the alkali in step (b) is calcium hydroxide”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) in view of Brobst (EPA Region VIII, 1999).

    PNG
    media_image1.png
    713
    504
    media_image1.png
    Greyscale
In regard to claim 1, Fergen discloses a process for improving the de-waterability [Abstract] of biosolids cake (e.g. acid digested and dewatered raw sludge) [Column 3, lines 5-7] having an initial biosolids content of (typically) 20% [Column 1, lines 33-34] the process comprising the following steps [Fig. 1]:
placing the biosolids cake from the digestor in a reactor (e.g. reaction vessel 8) [Column 3, lines 5-10]
raising and holding the pH of the biosolids cake to 11 or higher (e.g. a pH of 11.5 or 12 for 22 hour or 2 hours, respectively) [Column 3, lines 30-34] by intermixing the biosolids cake with a predetermined amount of an alkali (e.g. base or additional base) [Column 3, lines 9-16] to provide modified biosolids cake in the reactor;
raising and holding the temperature of the modified biosolids cake to at least 70 degrees Celsius [Column 3, lines 25-28] for a predetermined time period (e.g. 30 minutes) [Column 3, line 27], to provide a treated biosolids cake in the reactor; 
testing the treated biosolids cake, so treated, in a de-watering device (12) wherein a liquid fraction of the treated biosolids cake is separated from a solids-containing fraction, thereof [Column 3, lines 17-20]; and
wherein the biosolids cake is treated by a combination of steps (b) and (c) for a period of time sufficient for the solids-containing fraction to have a biosolids content thereof that is greater than the initial biosolids content (e.g. 80 percent solids) [Column 3, lines 30-34].

The Fergen reference does not explicitly disclose a temperature in step (c) of at least 80°C.

Brobst is directed to biosolids management, including pathogen treatment processes and temperatures [Page 1.1-13]. A processes to significantly reduce pathogens of sewage sludge can include 

In regard to claim 3, Fergen discloses an initial biosolids content of (typically) 20% [Column 1, lines 33-34] and a final solids-containing fraction to have a biosolids content thereof that is more than 10% greater than the initial biosolids content (e.g. 80 percent solids) [Column 3, lines 30-34].



In regard to claims 6-8 and 12, Fergen disclose a solids-containing fraction that is a solid (e.g. precipitate), that is then dried (14) and wherein the solids-containing fraction is dried for use as a fertilizer [Column 4, lines 20-27].

In regard to claims 10-11, the Fergen reference discloses a process in the absence of any mechanical shearing methods and therefore meets the limitations of the claims.

In regard to claim 13, Fergen disclose an alkali material such as CaO, CaOH, or hydrated lime [Column 4, lines 32-34].

In regard to claim 16, Fergen discloses adding a predetermined amount of alkali added in step (b) and optionally adding additional alkali to raise the pH as needed [Column 3, lines 5-16].

In regard to claims 17-19, the Fergen reference does not explicitly disclose the claimed times and temperatures, however pathogen reduction requirements require an increased temperature maintained for a prescribed period of time [Brobst 1.1-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a temperature and time effective for elimination of moisture and pathogens. One of ordinary skill in the art would have been motivated to do so because there is an inverse relationship between temperature and time in the treatment of biosolids to reach a suitable pathogen-free solids content [Brobst 1.1-12]. Generally, differences in concentration or temperature will not support the patentability of subject matter .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) in view of Brobst (EPA Region VIII, 1999) and further in view of Genevieve (North Coast Gardening, 2015).

In regard to claim 9, the Fergen reference discloses a dry, granular fertilizer product [Column 2, line 66] but does not disclose forming a fertilizer liquid.

Genevieve is directed to methods of making a liquid fertilizer from a granular fertilizer. The process involves:
rehydrating solids-containing granular fertilizer by mixing with liquid water [Page 2]; and
utilizing the fertilizing liquid as a fertilizer [Page 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rehydrate Fergen’s dry granular fertilizer because liquid fertilizer is fast acting,  works well in cold weather, and dogs won’t eat it [Pages 1-2]. One of ordinary skill in the art would have been motivated to do so because it is common to choose from one of two forms of fertilizer (e.g. a solid or liquid) for agricultural application as needed or desired.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fergen (US Patent No. 5,916,448) in view of Brobst (EPA Region VIII, 1999) and further in view of Carlinet (Watercare, 2017).



The Carlinet reference is directed to alkaline stabilization of biosolids [Abstract]. Lime (calcium hydroxide) addition increases the pH of the biosolids to 12 to comply with the requirements for pathogen reduction [Section 2.2]. Different blends of lime and additives (e.g. lime kiln dust) are utilized to raise biosolids pH [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use varying amount amounts of calcium hydroxide and additional alkali additive to raise the pH to the required level. One of ordinary skill in the art would have been motivated to do so to reduce operational costs by decreasing the required amount of lime [Abstract]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 13, 2021